Citation Nr: 1022232	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-27 686	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial compensable disability rating 
for resection of benign bladder leiomyoma with perforation of 
the bladder trigone.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to February 
1972 and again from March 1973 to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The Veteran testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing in September 2008.  A transcript of this proceeding 
is of record.  

This case was previously before the Board in November 2008 at 
which time the Board denied the claim service connection for 
bipolar disorder and remanded the issues of entitlement to 
service connection for bilateral hearing loss and entitlement 
to an initial compensable disability rating for resection of 
benign bladder leiomyoma with perforation of the bladder 
trigone for further development.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1970 to February 1972 and again from March 1973 to April 
1980.

2.  The Veteran appealed the Board's November 2008 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

3.  The Veteran died in July 2009, while his appeal to the 
Court was pending.

4.  In November 2009, the Court dismissed the Veteran's 
appeal to the Court and vacated the Board's November 2008 
decision.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106.  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.



		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


